DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  
Allowable Subject Matter
Claims 1 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of limitation of the metafile not found in the prior art made of record.  For instance, Schreter (USPAP 2012/0124216) discloses a method an apparatus and a computer program product for managing a cluster of servers organized into nodes.  Schreter also teaches that an object of the node includes a universal identifier and an object identifier.  Prahlad et al. (USPAP 2014/0358935) teaches a system and method for managing electronic data in a storage system by identifying the data object based on a metabase.  Prahlad further teaches that the metabase stores a reference number of the one or more data objects corresponding to the select data interactions and each metabase is associated with one of the plurality of the storage devices.  
However, the prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the metafile being populated based on a universal identifier of the volume and an object identifier.  Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of a method, a computing device and a non-transitory machine readable medium comprising instructions for performing a method, which 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muthyala et al.	(USPAP 2015/0113010) discloses a method and an apparatus for managing data in a distributed file system comprising, storing data block received based on a block ID and utilizing a mapping table between blocks ID’s to determine if a request data block is a special data block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shelly A Chase/Primary Examiner, Art Unit 2112